Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/559,652 filed on 09/04/2019.
Claims 1-14 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/04/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 13, the claimed limitations “ a collecting unit that….,”  "an output processing unit that …….," and " a determining unit that….” use(s) terms similar to phrase "means for" or "step for," or a non-structural term coupled with functional language, but it is modified by some structure, material, or acts recited in the claim; (Refer to MPEP §2181 [R-9], Federal Register/Vol. 76. No. 27~February 09, 2011~Notices -page 7167, and Guidelines posted on the USPTO's website from the following link: http.'//www.uspto.gov/patents/law/exam/examguide.jsp for further details). It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because there is no corresponding algorithm disclosed in the specification. The corresponding structure for a computer-implemented function must include the algorithm as well as the general-purpose computer or microprocessor. However, there is no corresponding algorithm disclosed in the specification. At most, block diagrams/flowcharts, depicted in figure 4, show block diagram of the claimed system. It is unclear as to how the claimed means-plus functions are performed and what corresponding structures and/or algorithms are utilized to perform said claimed "means for." As a result, the aforementioned drawings do not provide sufficient structure for performing claimed functions. If there is no structure in the specification corresponding to the means-plus-function limitation in the claims, the claims will be found invalid as indefinite." Biomedino, LLC vs. Waters Technology Corp., 490 F.3d 946, 950 (Fed. Cir. 2007).
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112, sixthparagraph, applicant may amend the claim so that the phrase "means for" or "step for" orthe non-structural term is clearly not modified by sufficient structure, material, or acts forperforming the claimed function, or present a sufficient showing that the claim limitation iswritten as a function to be performed and the claim does not recite sufficient structure,material, or acts for performing the claimed function. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C.112, sixth paragraph, or present a sufficient showing that the claim recites sufficientstructure, material, or acts for performing the claimed function to preclude application of35 U.S.C. 112, sixth paragraph. 
Regarding claims 2-12; claims 2-12 are dependent on either claims 1 or 8, andtherefore inherit 35 U.S.C. 112 second paragraph issues of the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2014/0279397) and in view of Chauhan (US 2020/0145384).
Regarding claim 1, Schmidt discloses a data collecting system comprising:
 a central server (Schmidt abstract; central server ); and 
at least one edge server capable of bi-directionally communicating with the central server (Schmidt abstract. Schmidt teaches that the installed device also searches for and identifies a compatible Wi-Fi node that can forward data to the Internet, and transmits location information through this compatible node. The location information is stored in a central database), 
the edge server including a collecting unit that collects data generated by a group of devices (Schmidt par. 0010, 0012 and 0030. Schmidt teaches that an electronic device is installed in a vehicle where it collects data. The location data is eventually received over the Internet by a central server, which stores the relevant data in a database. A central server, which may be the same as or different than the receiving server. The relaying device is running a custom application that searches for and receives location data from installed devices. See also par. 0025), and 
an output processing unit that encrypts the collected data and transmits the encrypted data to the central server (Schmidt par. 0011 and 0012. Schmidt teaches that the device encrypts and transmits the collected location data using these compatible Wi-Fi networks to a central server on the Internet. The location data is eventually received over the Internet by a central server, which stores the relevant data in a database. A central server, which may be the same as or different than the receiving server).
Schmidt teaches, collects data, encrypts the collected data and transmits the encrypted data to the central server (Schmidt par. 0011-0012). However, Schmidt does not explicitly disclose wherein the encryption of the collected data is performed in accordance with an encryption policy that defines encryption schemes for different combinations of a device type and a data type.
However, in an analogous art, Chauhan teaches wherein the encryption of the collected data is performed in accordance with an encryption policy that defines encryption schemes for different combinations of a device type and a data type (Chauhan par. 0008-0009. Chauhan teaches that a client application executing on a client device may establish a session with a network application via an embedded browser within the client application. The client application may identify a policy specifying a type of data to encode upon input. identifying the policy may further include identifying the policy based on one or more of the following: user, membership, location, device, device enrollment status and mode of authentication. See also par. 0165 and 0168).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chauhan with the method and system of Schmidt, wherein the encryption of the collected data is performed in accordance with an encryption policy that defines encryption schemes for different combinations of a device type and a data type to provide users with a means for encoding and decoding data for a network application responsive to the detect the data type  and identifying a policy (Chauhan abstract).
Regarding claim 2, Schmidt and Chauhan disclose the data collecting system according to Claim 1, 
Schmidt further discloses wherein when the edge server transmits the encrypted data to the central server via a proxy server, the central server does not perform encrypted communication with the proxy server (Schmidt par. 0025 and 0030. Schmidt teaches that a relaying device can relay information to a Wi-Fi internet access point 120 or a cellular base station 140. In situations where a user is within Wi-Fi range of a vehicle, then a mobile device 101 can be used to directly communicate with the installed device  and a relaying device capable of communicating over Wi-Fi with an installed device, receiving location data, and relaying that data toward the Internet).  
Regarding claim 3, Schmidt and Chauhan disclose the data collecting system according to Claim 1, 
Schmidt further discloses wherein the central server transmits, to the edge server - 36 -through an encrypted communication path, the encryption policy and an encryption key that is to be used to encrypt data (Schmidt par. 0013 and 0036. Schmidt teaches that commands are queued at the central servers and sent whenever a communication path becomes available and re-sent until they are acknowledged by the device. Such commands would traverse paths back from the central servers 160 through the Internet and to the vehicle 110. The reversal code generator 163 creates unique codes that can be used to reverse or cancel a command at the vehicle without the need to communicate again with a central server). 
Regarding claim 4, Schmidt and Chauhan disclose the data collecting system according to Claim 1, 
Schmidt further discloses wherein the output processing unit aggregates data pieces whose data types correspond to the same encryption scheme, and collectively encrypts the data pieces (Schmidt par. 0011 and 0012. Schmidt teaches that the device encrypts and transmits the collected location data using these compatible Wi-Fi networks to a central server on the Internet. The location data is eventually received over the Internet by a central server, which stores the relevant data in a database. A central server, which may be the same as or different than the receiving server).
Regarding claims 13-14; claims 13-14 are directed to an apparatus and non-transitory computer readable medium associated with the method claimed in claim 1. Claims 13-14 are similar in scope to claim 1 and are therefore rejected under similar rationale respectively.
Allowable Subject Matter
Claim 5-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495